Citation Nr: 1218392	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, initially claimed as an anxiety disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active military service from April to October 1961 and from December 1964 to November 1966. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied the Veteran's claim for service connection for an acquired psychiatric disorder - and, specifically, for an anxiety disorder.

In June 2011, the Board issued a decision also denying the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2012 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

So to comply with the Court's order, the Board in turn is REMANDING the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically, meaning permanently, aggravated the claimed disability, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The Veteran had a VA compensation examination in November 2007.  At the conclusion of that mental status evaluation, the psychiatric examiner indicated the Veteran's acquired psychiatric disorder is not "related or secondary to [his] service[-]connected prostate cancer condition."

Two opinions are required for a secondary service connection claim, however:

1.	Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  If still available, return the claims file (c-file) to the November 2007 VA compensation examiner so he may provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's psychiatric disorder is chronically aggravated by a service-connected disability - and, specifically, either by his prostate cancer, status post hormonal therapy and radical prostatectomy, or by the associated erectile dysfunction (ED).  [Note: the November 2007 VA examiner already has disassociated the prostate cancer or ED from this acquired psychiatric disorder, at least insofar as the prostate cancer or ED causing this acquired psychiatric disorder.  But the examiner did not also comment on the alterative possibility of aggravation of the acquired psychiatric disorder by the prostate cancer or ED.]  So additional medical comment is needed concerning this remaining possibility, that is, regarding possible aggravation of the psychiatric disorder by the prostate cancer or ED (even if not any causation).

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-file.

If another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

The examiner, whomever designated, must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If, per chance, the examiner indicates he cannot comment on this additional possibility without resorting to mere speculation, then he also has to provide some explanation of why he cannot comment; merely saying he cannot will not suffice.  As examples, he must specify whether he needs the benefit of additional evidence or other procurable data, there are multiple possible etiologies with none more prevalent than another, or the limits of medical knowledge have been exhausted, etc.

2.  Ensure the report contains a response to this question posed regarding possible aggravation, as was explained in the joint motion.  If not, take corrective action.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

3.  Then readjudicate the claim in light of the additional evidence.  If the disposition remains unfavorable, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

